Citation Nr: 1132337	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from September to December 1979 and from May 17, 1980 to May 31, 1980, in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a right hip disorder.

In January 2008, the appellant testified at a Personal Hearing at the RO; a transcript of that hearing is of record.  

In December 2010, the appellant testified at a Travel Board Hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

In March 2011, the Board remanded this case for a VA examination to determine the etiology of the appellant's right hip disorder and to obtain an opinion as to whether such disorder is possibly related to the appellant's military service.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the appellant 's claim for service connection for a right hip disorder.

The appellant contends that he is entitled to service connection for a right hip disorder due to injuries sustained in a motor vehicle accident during active duty for training in May 1980.  Such incident is extensively documented in the appellant's service treatment records.  Specifically, the appellant asserts that he has been told by multiple physicians that his current right hip disorder, for which he did not seek in-service or post-service treatment for until 2002 or 2003, likely stems from trauma sustained during an in-service motor vehicle accident.  

At the April 2011 VA examination, the appellant reported undergoing surgery on his right hip by Dr. Roberson at Emory Hospital in Atlanta, Georgia.  However, such records have not been requested or associated with the claims file.  In addition, the appellant testified at the December 2010 Board hearing that Dr. Roberson stated that his current right hip disorder likely stemmed from the trauma sustained in the in-service motor vehicle accident.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, the appellant should be requested to provide a separate signed VA Form 21-4142 for both Dr. Roberson and Emory Hospital authorizing the release of any relevant treatment records.  In addition, the appellant should be notified that if he so wishes, he should submit a written statement from Dr. Roberson indicating whether the appellant's current right hip disorder is possibly related to injuries sustained during the aforementioned in-service motor vehicle accident, accompanied by a rationale for any conclusions stated.  

If any additional treatment records or statements are added to the claims file, an addendum from April 2011 VA examiner, or other qualified orthopedic physician, is required to address any evidence of record that was not of record at the time of the April 2011 VA orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1. Request authorization to enable VA to obtain any additional evidence that is not currently of record, to include a request that the appellant provide a separate signed VA Form 21-4142 for both Dr. Roberson of Emory Health Care and Emory Hospital authorizing the release of any private treatment records.  

In addition, explain to the appellant that if he so wishes, he may submit a statement from Dr. Roberson, his private orthopedic physician, stating what relationship, if any, his current right hip disorder may have to the in-service motor vehicle accident, accompanied by rationale for any conclusions stated.  

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts that were made to obtain the records, and document such efforts in the claims folder.  

2. After the development requested above has been completed to the extent possible, if any additional evidence is associated with the claims file since the April 2011 VA orthopedic examination, return the appellant 's claims file to the VA doctor who conducted the April 2011 VA orthopedic examination, or another qualified doctor if that examination doctor is not available.  In light of any additional evidence received since the April 2011 VA examination and a claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the appellant 's current right hip disorder was incurred in or is a result of active military service, to include the May 1980 motor vehicle accident during service.  In rendering an opinion, the examiner should specifically address the incident in-service which the appellant asserts resulted in injury to his right hip, to include consideration of the positive nexus opinion dated May 2005 from Dr. S.B., M.D., and opine whether that same incident resulted in the current right hip disorder.  All examination findings, along with the complete rationale for all opinions expressed should be set forth in a typewritten addendum.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


